Robinson, J.
This is an action in claim and delivery. The complaint avers that in March, 1918, defendant unlawfully took from the possession of the plaintiff, carried away, and converted to his own use 140 bushels of wheat, the property of the plaintiff, of the value of $2.30 a bushel. The defendant rebonded and retained the wheat. The verdict is: “We, the jury, find for the plaintiff, and find that he is entitled to the immediate possession of 135 bushels of wheat, and that the value of the wheat at the time and place of taking by the defendant, and his damages in securing possession of the property, is $325.55.” The judgment is that the defendant immediately deliver to the plaintiff 135 bushels of wheat of the grade dark northern, or pay him $325.55, with interest and costs. The pleadings and proof show that the wheat was produced on a tract of land which the plaintiff farmed during .the season of 1918 under an agreement with the defendant, and that at the time of the threshing the wheat grown on the land was divided between the plaintiff and the defendant. The 135 bushels was a part of plaintiff’s share, and to secure the plowing of 80 acres, more or less, it was put into a bin on the land. In the autumn of 1918 the plaintiff was not able to do the plowing because of an unusual early winter, but he did it in the spring of 1919, and within the time agreed and before the trial of the action. The pleadings present several other matters which are in no way matexial to this case, because the specific verdict and the evidence show that the plaintiff owned 135 bushels of wheat; that defexxdant wrongfully took the saxne from possession of the plaintiff; and that the wheat was worth the sum stated in the verdict. The defendant was given the right to return the wheat instead of paying its value, and he did not return the wheat or offer to return it. Though the pleadings and the evidence contain a mass of immaterial matter, the specific verdict shows that the jury considered only the real issue,—the right of the plaintiff to recover the wheat or its value.
Affirmed.
*217Grace and Birdzell, JJ., concur.